Judge WYNN
dissenting.
I must respectfully dissent from the majority opinion in this case.
The appellants (hereinafter referred to as “buyers”) tendered an offer to purchase to the appellee (hereinafter referred to as “seller”) on 2 March 1988 to purchase seller’s mortgaged residence for the sum of $54,027.00. In connection with this offer, the buyers offered to assume an existing mortgage on the property in the amount of $38,911.00, thereby leaving a balance to the seller in the amount of $15,116.00. The contract stated that “the loan balance *207and the balance of the purchase price are to be adjusted to the date of closing.” This part of the contract was signed and dated by the buyers and seller on 2 March 1988.
Apparently, a second assumable mortgage existed on the residence. Also, the seller was in substantial default on both mortgages. In light of these additional facts, a handwritten proviso was put on the back of the contract stating:
Buyers to assume 2d mortgage which is held by Fleet Finance Co. in the amount of approximately 9,311.00.
If Seller moves before July 1st [R]ent for each month will be deducted from $2000.00
Buyers are actively engaged in real estate and purchasing said property for monetary gain.
Buyers to catch 1st and 2d mortgage^] payments up by the 17th of March 1988. (3,805.00)
Buyers will give Seller $2,000 July 1, 1988.
Is Joseph E. Hale /Estella Dunn
Is Robbie M. Hale
This proviso was signed by all parties at a time period that was not stated in either the contract or the record on appeal.
The trial court construed the contract as implying that the seller’s proceeds from the sale were to be the difference between the stated price and the outstanding mortgages, notwithstanding the buyers’ assumption of the arrearages. Moreover, the trial court did not address the express terms of the contract which provided that the seller was to receive from the buyers the sum of $2,000.00, less any deduction for any unpaid rent.
In my view, the contract expressly provided for the following result:
Selling price $54,027.00
Minus 1st mortgage 38,911.00
Minus 2nd mortgage 9,311.00
Minus amount in arrears 3,805.00
Balance to Seller (less other deductions) $ 2,000.00
*208Because I believe the above-stated result was clearly intended by the parties, I disagree with the trial court’s ruling which held otherwise.